Case 3:19-cv-10375-RHC-SDD ECF No. 43 filed 10/21/20    PageID.686   Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN


INTERVARSITY CHRISTIAN
FELLOWSHIP/USA, et. al.,                       Case No. 3:19-cv-10375
                                               Hon. Robert H. Cleland
                  Plaintiffs,
  v.

BOARD OF GOVERNORS OF WAYNE
STATE UNIVERSITY, et. al.,

                  Defendants.
                                                                               /

                  EX PARTE MOTION FOR LEAVE TO FILE
                 EXHIBITS IN THE TRADITIONAL MANNER
       Defendants Board of Governors of Wayne State University, Roy Wilson,

Sandra Hughes O’Brien, Michael Busuito, Mark Gaffney, Marilyn Kelly, Dana

Thompson, Bryan C. Barnhill II, Anil Kumar, Shirley Stancato, David Strauss, and

Ricardo Villarosa (collectively, the “Wayne State Defendants”), by and through

their counsel Honigman LLP, seek leave of this Court to file certain exhibits to

their Motion for Summary Judgment in the traditional manner.

       Exhibits 21 and 36 to the Wayne State Defendants’ Motion for Summary

Judgment cannot be submitted electronically through the court’s CM/ECF system

because Exhibits 21 and 36 are multi-column, multi-row Excel spreadsheets that

cannot be legibly converted to PDF.
Case 3:19-cv-10375-RHC-SDD ECF No. 43 filed 10/21/20       PageID.687   Page 2 of 3




      Exhibits 21 and 36 will be submitted to the clerk of the Court on a single

USB flash drive with the following file names:

       Ex 21 - 2016-2018 Student Organization Spreadsheet

       Ex. 36 - July 2018-May 2020 Student Organization Spreadsheet

      For the foregoing reasons, the Wayne State Defendants respectfully request

that this Court grant the leave sought in this motion. The Wayne State Defendants

request entry of the order by text only order.

                                 Respectfully submitted,

                                  HONIGMAN LLP

                                  By: /s/ Andrew M. Pauwels
                                       J. Michael Huget (P39150)
                                       Leonard M. Niehoff (P36695)
                                       Andrew M. Pauwels (P79167)
                                       Rian C. Dawson (P81187)
                                       Honigman LLP
                                       315 E. Eisenhower, Suite 100
                                       Ann Arbor, Michigan 48108
                                       (734) 418-4200
                                       mhuget@honigman.com
                                       lniehoff@honigman.com
                                       apauwels@honigman.com
                                       rdawson@honigman.com

                                       Attorneys for Defendants Board of
                                       Governors of Wayne State University, Roy
                                       Wilson, Sandra Hughes O’Brien, Michael
                                       Busuito, Mark Gaffney, Marilyn Kelly, Dana
                                       Thompson, Bryan C. Barnhill II, Anil
                                       Kumar, Shirley Stancato, David Strauss, and
                                       Ricardo Villarosa
Dated: October 21, 2020
                                          2
Case 3:19-cv-10375-RHC-SDD ECF No. 43 filed 10/21/20           PageID.688   Page 3 of 3




                          CERTIFICATE OF SERVICE

        This is to certify that on October 21, 2020, I electronically filed the

foregoing document with the Clerk of the Court using the ECF system, which will

send notification of such filing to all attorneys of record.


                                   By: /s/ Andrew M. Pauwels
                                        J. Michael Huget (P39150)
                                        Leonard M. Niehoff (P36695)
                                        Andrew M. Pauwels (P79167)
                                        Rian C. Dawson (P81187)
                                        Honigman LLP
                                        315 E. Eisenhower, Suite 100
                                        Ann Arbor, Michigan 48108
                                        (734) 418-4200
                                        mhuget@honigman.com
                                        lniehoff@honigman.com
                                        apauwels@honigman.com
                                        rdawson@honigman.com

                                        Attorneys for Defendants Board of
                                        Governors of Wayne State University, Roy
                                        Wilson, Sandra Hughes O’Brien, Michael
                                        Busuito, Mark Gaffney, Marilyn Kelly, Dana
                                        Thompson, Bryan C. Barnhill II, Anil
                                        Kumar, Shirley Stancato, David Strauss, and
                                        Ricardo Villarosa




36634235.1
